ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                          )
                                      )
Aria Target Logistics Services        ) ASBCA Nos. 61843, 61844, 61845
                                      )            61846, 61848, 61849
                                      )            61850, 61863, 61990
                                      )            62103, 62117, 62206
                                      )            62240, 62310, 62358
                                      )            62359, 62555, 62556
                                      )            62557, 62652, 63242
                                      )            63243
                                      )
Under Contract No. W91B4N-11-D-7004   )

APPEARANCES FOR THE APPELLANT:          Michael D. Maloney, Esq.
                                         Williams Mullen PC
                                         Tysons Corner, VA

                                        Bryan T. Bunting, Esq.
                                         Wiley Rein LLP
                                         Washington, DC

                                        Todd W. Miller, Esq.
                                         Miller & Miller
                                         Denver, CO

                                        Enayat Qasimi, Esq.
                                         Whiteford, Taylor & Preston L.L.P.
                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:         Scott N. Flesch, Esq.
                                         Army Chief Trial Attorney
                                        James D. Stephens, Esq.
                                        MAJ Jill B. Wiley, JA
                                        1LT Bryan R. Williamson, JA
                                        1LT Dorothy D. Smith, JA
                                        Christopher T. DelGiorno, Esq.
                                         Trial Attorneys
                                ORDER OF DISMISSAL

      Count II for ASBCA Nos. 61844, 61845, 61846, 61848, 61849, 61850, 62103,
62206, 62310, 62555, 62556, and 62557 have been withdrawn. Accordingly, Count II
for ASBCA Nos. 61844, 61845, 61846, 61848, 61849, 61850, 62103, 62206, 62310,
62555, 62556, and 62557 are dismissed from the Board’s docket with prejudice.

       Dated: September 20, 2022



                                                 HEIDI L. OSTERHOUT
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals Count II for ASBCA Nos. 61844, 61845, 61846,
61848, 61849, 61850, 62103, 62206, 62310, 62555, 62556, and 62557, Appeals of Aria
Target Logistics Services, rendered in conformance with the Board’s Charter.

       Dated: September 21, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2